DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) filed on 11/4/2020 was considered and placed on the file of record by the examiner.
 
	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-10, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0268563) in view of Sriram et al. (US 2019/0294889).

Regarding claim 7, Chen teaches a system, comprising: an imaging device that obtains images of a parking spot, wherein each of the images is time stamped (see para. 0103-0104, where Chen discusses capturing images of a parking lot and tracking a vehicle over time); 
and an image processing unit comprising a processor and memory for storing instructions, wherein the processor is configured to execute the instructions to: determine presence of a vehicle in the images (see para. 0103-0104, where Chen discusses capturing images of a parking lot and tracking a vehicle over time);
activate a counter to track a parking time for the vehicle (see para. 0103-0104, where Chen discusses a time counter tracking a vehicle over time);
place a bounding area around a region of interest of the vehicle, wherein the region of interest includes no personally identifiable information (see para. 0105, where Chen discusses a tracker bounding box around regions);
retain the bounding area and discard a remainder of the images that do not include the bounding area, wherein relative coordinates of the bounding area are used to obtain the bounding area from each of the images (see para. 0106, where Chen discusses maintaining the bounding box and subtracting background regions that are not part of the tracker bounding box).  
Chen does not expressly teach determine when the vehicle is over parked based on a lack of changes in the bounding area and the parking time for the vehicle exceeding an allotted time period.  However, Sriram teaches determine when the vehicle is over parked based on a lack of changes in the bounding area and the parking time for the vehicle exceeding an allotted time period (see para. 0008, where Sriram discusses based on motion change detection, determining when a vehicle is parked in the same position longer than a time threshold or not present in the position).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Chen with Sriram to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform vehicle detection in parking regions. 
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Chen in this manner in order to improve vehicle detection in parking regions by placing a bounding box and calculating whether the vehicle has surpassed a time threshold to properly provide an alert that the vehicle has surpassed a parking time limit.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Chen, while the teaching of Sriram continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the time a vehicle has remained in a region using a bounding box and a time threshold to determine whether the vehicle has passed its parking time limit.  The Chen and Sriram systems perform vehicle detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 8, Sriram teaches wherein the processor is configured to detect motion in the bounding area between temporally adjacent images to determine when the vehicle is moving (see para. 0008, where Sriram discusses capturing multiple images over time to determine whether the vehicle moved).
The same motivation of claim 7 is applied to claim 8.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Chen with Sriram to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to perform vehicle detection in parking regions.

Regarding claim 9, Sriram teaches wherein the processor is configured to determine a confidence level of a state change between images that is indicative of the vehicle moving (see para. 0037, 0109, where Sriram discusses level of confidence in the object at least partially occupying the designated space).
The same motivation of claim 7 is applied to claim 9.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Chen with Sriram to derive at the invention of claim 9.  The result would have been expected, routine, and predictable in order to perform vehicle detection in parking regions.

Regarding claim 10, Sriram teaches wherein the processor is configured to: determine when the vehicle has not moved within the allotted time period; and transmit an alert to a service provider based on the vehicle not moving within the allotted time period along with the relative coordinates of the parking spot (see para. 0008, where Sriram discusses determining when a vehicle is parked in the same position longer than a time threshold).
The same motivation of claim 7 is applied to claim 10.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Chen with Sriram to derive at the invention of claim 10.  The result would have been expected, routine, and predictable in order to perform vehicle detection in parking regions.

Regarding claim 14, Sriram teaches wherein the processor is configured to receive an indication of the parking spot from a user (see para. 0209, where Sriram discusses a driver in the vicinity of the parking structure or other monitored area).
The same motivation of claim 7 is applied to claim 14.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Chen with Sriram to derive at the invention of claim 14.  The result would have been expected, routine, and predictable in order to perform vehicle detection in parking regions.

Claim 1 is rejected as applied to claim 7 as pertaining to a corresponding method.
Claim 2 is rejected as applied to claim 8 as pertaining to a corresponding method.
Claim 3 is rejected as applied to claim 10 as pertaining to a corresponding method.
Claim 15 is rejected as applied to claim 7 as pertaining to a corresponding device.
Claim 16 is rejected as applied to claim 8 as pertaining to a corresponding device.
Claim 17 is rejected as applied to claim 10 as pertaining to a corresponding device.



Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0268563) in view of Sriram et al. (US 2019/0294889) in view of Collings (US 2019/0208168).

Regarding claim 11, Chen and Sriram does not expressly teach wherein the processor is configured to detect when the imaging device has been tampered with based on output of an accelerometer associated with the imaging device.  However, Collings wherein the processor is configured to detect when the imaging device has been tampered with based on output of an accelerometer associated with the imaging device (see para. 0073, where Collings discusses an accelerometer to determine whether a camera is moved and providing a tamper warning).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Chen and Sriram with Collings to derive at the invention of claim 11.  The result would have been expected, routine, and predictable in order to perform vehicle detection in parking regions. 
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Chen and Sriram in this manner in order to improve vehicle detection in parking regions by detecting camera tampering and calculating whether the vehicle has surpassed a time threshold to properly provide an alert that the vehicle has surpassed a parking time limit.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Chen and Sriram, while the teaching of Collings continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating camera tampering to determine whether the vehicle has passed its parking time limit.  The Chen, Sriram, and Collings systems perform vehicle detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 4 is rejected as applied to claim 11 as pertaining to a corresponding method.
Claim 18 is rejected as applied to claim 11 as pertaining to a corresponding device.
Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0268563) in view of Sriram et al. (US 2019/0294889) in view of Wada (US 2019/0191093).

Regarding claim 12, Chen and Sriram does not expressly teach wherein the processor is configured to apply error correction to compensate for movement of the imaging device.  However, Wada teaches wherein the processor is configured to apply error correction to compensate for movement of the imaging device (see para. 0095, where Wada discusses camera shake correction that corrects the error of the movement of the camera).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Chen and Sriram with Wada to derive at the invention of claim 12.  The result would have been expected, routine, and predictable in order to perform vehicle detection in parking regions. 
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Chen and Sriram in this manner in order to improve vehicle detection in parking regions by applying motion error correction and calculating whether the vehicle has surpassed a time threshold to properly provide an alert that the vehicle has surpassed a parking time limit.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Chen and Sriram, while the teaching of Wada continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating camera tampering to properly determine whether the vehicle has passed its parking time limit.  The Chen, Sriram, and Wada systems perform vehicle detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 5 is rejected as applied to claim 12 as pertaining to a corresponding method.
Claim 19 is rejected as applied to claim 12 as pertaining to a corresponding device.
Claims 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0268563) in view of Sriram et al. (US 2019/0294889) in view of Tomioka (US 2020/0116983).

Regarding claim 13, Chen and Sriram does not expressly teach wherein the processor is configured to apply error correction to compensate for ambient weather conditions. However, Tomioka teaches wherein the processor is configured to apply error correction to compensate for ambient weather conditions (see para. 0004, where Tomioka discusses correcting image blur caused by wind vibration).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Chen and Sriram with Tomioka to derive at the invention of claim 13.  The result would have been expected, routine, and predictable in order to perform vehicle detection in parking regions. 
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Chen and Sriram in this manner in order to improve vehicle detection in parking regions by applying error correction to compensate for ambient weather conditions to properly process clear images.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Chen and Sriram, while the teaching of Tomioka continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of correcting weather created errors to process quality images and determine vehicle movement.  The Chen, Sriram, and Tomioka systems perform vehicle detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 6 is rejected as applied to claim 13 as pertaining to a corresponding method.
Claim 20 is rejected as applied to claim 13 as pertaining to a corresponding device.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Saxena et al. (US 2021/0056847) discusses identifying on-street parking for a road segment in response to a cluster line of the cluster lines for the one or more clusters of vehicle objects.
Schweid et al. (US 2015/0222859) discusses a video-based parking occupancy detection system includes efficiently searching for parked vehicles by performing a sliding window search using a classifier.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663